Citation Nr: 9911927	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-27 423	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
nephrectomy.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis of the 
hands and other joints.

4.  Entitlement to an increased rating for a right knee 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to June 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
by the RO which denied an increase in a 0 percent rating for 
a right knee disorder.  The appeal also arises from July 1997 
RO rating decision by the RO which denied service connection 
for residuals of a left nephrectomy, hypertension, and 
arthritis of the hands and other joints.  In May 1998, the RO 
hearing officer granted an increased rating to 10 percent for 
a right knee disorder; however, the increased rating issue 
continues on appeal as the veteran has not indicated he is 
satisfied with this rating.  AB v. Brown, 6 Vet.App. 35 
(1993).

The present Board decision addresses the issue of an 
increased rating for a right knee disorder.  The claims of 
service connection for residuals of a left nephrectomy, 
hypertension, and arthritis of the hands and other joints 
will be addressed in the remand which follows the decision.


FINDING OF FACT

The veteran's right knee disorder, including arthritis, is 
manifested by subjective complaints; there is no limitation 
of motion, instability, or swelling on objective examination.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.31, 4.71a, Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from May 1952 to June 
1972, when he retired.

His service medical records show that he was treated for 
right knee pain on several occasions.  He was diagnosed as 
having an internal derangement of the right knee, suspected 
torn medial meniscus.

An October 1972 VA examination report shows a diagnosis of a 
ruptured right knee medial meniscus by history (no clinical 
evidence).

In a December 1972 rating decision, the RO granted service 
connection for right knee ruptured medial meniscus by history 
and assigned a noncompensable rating.

In February 1997, the veteran filed a claim for an increased 
rating for a right knee disorder.

VA outpatient treatment reports and records from Moncrief 
Army Hospital, dated from 1996 to 1997, are negative for any 
complaints or treatment regarding a right knee disorder.

On VA examination in March 1997, the veteran stated that he 
had periodic problems with his knee.  He stated that his knee 
would give out and that he would have severe swelling.  He 
stated that he took pain medication.  Physical examination 
revealed no evidence of effusion.  The knee was stable to 
varus/valgus and anterior-posterior drawer tests.  There was 
no evidence of crepitus or pain on patellofemoral 
compression.  His range of motion was full and painless.  
Pinch, McMurray's, Lachman's and pivot-shift tests were 
negative.  There was mild medial joint line tenderness.  
Resisted extension was nontender.  The knee appeared to be 
similar in angulation to the left unaffected knee.  
Apprehension test was negative.  Patella grind appeared to be 
adequate.  The impression was mild medial joint line 
osteoarthrosis, no evidence of acute or chronic knee 
instability, and no evidence of patellar instability.  X-ray 
studies revealed mild degenerative changes predominately at 
the patellofemoral joint; the remainder of the right knee was 
negative.

During a May 1998 RO hearing, the veteran testified that he 
had flare-ups of his knee disorder once or twice a year.  He 
stated that if he took it easy, he did not have any problems, 
but if he were to run or climb ladders his knee would be 
aggravated.  He stated that his right knee caused pain and 
would give out.

II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for a right knee disorder is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The RO has rated the right knee disability by analogy under 
Code 5259.  This code provides for a maximum rating of 10 
percent for a right knee disability involving symptoms 
following removal of a semilunar cartilage.  38 C.F.R. 
§ 4.71a, Code 5259.  The veteran has not actually undergone 
removal of a right knee cartilage.  In any event, as his 
right knee disability is already rated 10 percent, this code 
does not support an increased rating.  The evidence does not 
show that the veteran currently has a dislocated semilunar 
cartilage of the knee, with frequent episodes of locking, 
pain, and effusion into the joint.  Thus, a higher rating of 
20 percent is not warranted under 38 C.F.R. § 4.71a, Code 
5258.

Mild degenerative arthritis of the right knee was noted by X-
rays at the 1997 VA examination.  Traumatic arthritis is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate limitation-of-motion diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  

On the 1997 VA examination, it was reported that the veteran 
had not only a full range of motion of the knee (0 to 140 
degrees) but that such motion was also painless.  Under 
either Codes 5260 or 5261, he would be assigned a 
noncompensable rating.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. § 4.71a, Code 5257.  On VA 
examination in 1997, there was no evidence of knee 
instability on objective examination.  As the veteran is not 
shown to have even a slight degree of recurrent subluxation 
or lateral instability of the knee, a compensable rating is 
not warranted under Code 5257.  38 C.F.R. § 4.31.

VA General Counsel's opinions hold that under certain 
circumstances, arthritis and instability of a knee may be 
rated separately under Codes 5003 and 5257.  The opinions are 
inapplicable in the present case because a compensable rating 
under Code 5257, based on knee instability, is not warranted.  
VAOPGCPREC 9-98; VAOPGCPREC 23-97. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a right knee disorder.  Thus the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.


REMAND

The veteran also claims service connection for residuals of a 
left nephrectomy, hypertension, and arthritis of the hands 
and other joints.  During a May 1998 RO hearing, he testified 
that following his service discharge he received treatment 
for the claimed conditions at VA facilities and at Moncrief 
Army Hospital (as a miliary retiree), and that he did not 
receive treatment from other sources.  Although recent VA and 
Moncrief medical records are on file, the RO should obtain 
any additional pertinent records from June 1972 (date of 
service discharge) to 1995.  38 U.S.C.A. § 5103(a); Robinette 
v. Brown, 8 Vet.App. 69 (1995); Bell v. Derwinski, 2 Vet.App. 
611 (1992).

Upon review of the veteran's service medical records, the 
Board notes that there are few records in the file for the 
period of 1952 to 1957.  The RO should contact the National 
Personal Record Center (NPRC) and obtain any additional 
active duty service medical records.

In view of the foregoing, the service connection claims are 
REMANDED to the RO for the following action:

1.  The RO should contact the NPRC and 
obtain any additional service medical 
records from the veteran's period of 
active duty, May 1952 to June 1972.  

2.  The RO should ask the veteran to 
identify the locations of all VA medical 
facilities where he has received 
treatment for a kidney condition, 
hypertension, and arthritis of the hands 
and other joints since release from 
active duty in June 1972, and he should 
also provide the dates of such treatment 
at the VA facilities and at Moncrief Army 
Hospital since June 1972.  The RO should 
obtain the related treatment records from 
all indicated VA facilities and Moncrief 
Army Hospital.

3.   After the foregoing, the RO should 
review the veteran's claims of service 
connection for residuals of a left 
nephrectomy, hypertension, and arthritis 
of the hands and other joints.  If the 
claims are denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

